department of the treasury internal_revenue_service washington d c date number release date cc intl idc wta-n-108604-00 uilc internal_revenue_service national_office technical assistance memorandum memorandum for acting director international district attn from subject chief international district_counsel cc intl idc associate chief_counsel international application of earned_income_credit to puerto rican individuals serving in the u s armed_forces this technical assistance responds to your memorandum dated date technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent issue whether a puerto rican individual who is a citizen or permanent resident_of_the_united_states and who is a member of the armed_forces taxpayer is considered to have a principal_place_of_abode within the united_states under sec_32 of the internal_revenue_code_of_1986 i r c and thus possibly be eligible to claim the earned_income_credit eic in the following two situations this memorandum focuses solely on the principal_place_of_abode requirement in sec_32 in order to claim the eic a taxpayer without a qualifying_child must satisfy other requirements including age limitations and earned_income limitations wta-n-108604-00 the taxpayer resides in the commonwealth of puerto rico while serving on extended_active_duty the taxpayer indicates a home of record in puerto rico for military personnel purposes while residing in a state of the united_states or in the district of columbia while serving on extended_active_duty facts you requested our office’s advice regarding the eligibility of individuals who are members of the u s armed_forces residing in puerto rico to claim the eic you have also asked us to consider the situation where the individuals concerned join the u s armed_forces within puerto rico have a home of record in puerto rico for military personnel purposes and are stationed in military bases in one of the states of the united_states or the district of columbia your question and our response are limited to individuals who do not have a qualifying_child as defined in sec_32 conclusion situation a taxpayer who is a member of the u s armed_forces and who resides in puerto rico when on extended_active_duty is treated as having a principal_place_of_abode within the united_states under sec_32 by reason of sec_32 situation a taxpayer who is a member of the u s armed_forces and who indicates a home of record in puerto rico for military personnel purposes when residing within one of the states of the united_states or the district of columbia is considered to have a principal_place_of_abode in the united_states under sec_32 law and analysis sec_32 provides in general that in the case of an eligible_individual there shall be allowed as a credit against the tax imposed by subtitle a for the taxable_year an amount equal to the credit percentage of so much of the taxpayer’s earned_income for the taxable_year as does not exceed the earned_income amount sec_32 provides that the term eligible_individual means- wta-n-108604-00 i any individual who has a qualifying_child for the taxable_year or ii any other individual who does not have a qualifying_child for the taxable_year if- i ii iii such individual’s principal_place_of_abode is in the united_states for more than one-half of such taxable_year such individual or if the individual is married either the individual or the individual’s spouse has attained age but not attained age before the close of the taxable_year and such individual is not a dependent for whom a deduction is allowable under sec_151 to another taxpayer for any taxable_year beginning in the same calendar_year as such taxable_year sec_32 provides that for purposes of paragraph a ii i concerning eligible_individual the principal_place_of_abode of a member of the armed_forces_of_the_united_states shall be treated as in the united_states during any period during which such member is stationed outside the united_states while serving on extended_active_duty with the armed_forces_of_the_united_states for purposes of the preceding sentence the term extended_active_duty means any period of active_duty pursuant to a call or order to such duty for a period in excess of days or for an indefinite period in revrul_78_400 1978_2_cb_7 the irs held that an individual who maintains a household in puerto rico that is the principal_place_of_abode for that individual and a qualifying_child cannot qualify for the earned_income_credit under sec_43 the holding in revrul_78_400 was based on sec_7701 which provides that the term united_states when used in the geographical sense includes only the states and the district of columbia since puerto rico is not included in the term united_states the individual could not qualify for the earned_income_credit under sec_43 we note that revrul_78_400 did not address the tax treatment of u s military personnel who are stationed or have a home of record in puerto rico our focus in this technical assistance is limited to such individuals because of sec_32 which applies to members of the armed_forces sec_43 was redesignated as sec_32 by the deficit_reduction_act_of_1984 p l wta-n-108604-00 sec_32 was amended by the addition of sec_32 for tax years commencing after date to provide a special rule applicable for members of the armed_forces_of_the_united_states stationed outside the united_states while serving on extended_active_duty sec_32 was added to prevent the situation where a member of the armed_forces who would be eligible to claim the eic if stationed in the united_states would lose eligibility for the eic when stationed outside of the united_states because of the requirement that such taxpayers maintain their principal_place_of_abode in the united_states for at least half of the taxable_year accordingly based on the foregoing we conclude that members of the armed_forces_of_the_united_states on extended_active_duty stationed in puerto rico are treated as having a principal_place_of_abode within the united_states if the other requirements of sec_32 are met such individuals will be eligible for the eic the discussion herein is limited to the federal income_taxation of members of the armed_forces and such discussion does not affect the income taxing jurisdiction of the commonwealth of puerto rico with respect to individuals who have a home of record in puerto rico puerto rican individuals who are members of the armed_forces and are outside of puerto rico eg within a state of the united_states or the district of columbia may still have a tax_liability to puerto rico even if such individuals qualify for the eic or otherwise have no federal_income_tax liability this is because of the application of the soldiers’ and sailors’ civil relief act of sscra u s c app which in pertinent part provides as follows for the purposes of taxation of any person or his personal_property or gross_income by any state territory possession such person shall not be deemed to have lost a residence or domicile in any state territory possession solely by reason of being absent therefrom or to have acquired a residence in another state territory or possession solely by reason of being so absent emphasis added we believe that puerto rican members of the armed_forces who are stationed within a state of the united_states or the district of columbia are within the united_states for purposes of the general provisions of sec_32 and such individuals may be eligible to claim the eic if they maintain a principal_place_of_abode in the united_states for more than one half of the taxable_year under sec_3 sec_32 was added by the uruguay round agreements act p l see puerto rico federal relations act u s c sec_731 et seq wta-n-108604-00 c a ii i and meet the other requirements of sec_32 the sscra confers both powers and limitations on states possessions and territorial tax administrations’ ability to tax members of the armed_forces however the sscra does not limit the application of the provisions of the internal_revenue_code in this context therefore our determination is not inconsistent with the sscra provision cited above or with the armed_forces member’s designation of puerto rico as his or her home of record for military personnel or sscra purposes which could otherwise lead one to the conclusion that someone who is physically present in the united_states should be treated as not within the united_states therefore individuals who are stationed within the united_states may meet the principal_place_of_abode requirements based upon their physical presence in a state or the district of columbia moreover such individuals are not required to meet the extended_active_duty test of sec_32 which is applicable only to members of the armed_forces stationed outside of the united_states please call if you have any further questions please call me or ricardo a cadenas chief international district_counsel
